PER CURIAM:
After review and oral argument, this Court vacates the Board of Immigration *516Appeals’ decision, dated April 20, 2005, and remands this case back to the BIA for further consideration of the 1991 vacatur and the 1997 vacatur of petitioner’s convictions in light of its own recent decisions in In re Cota-Vargas, 23 I. & N. Dec. 849 (BIA Nov. 18, 2005), and In re Adamiak, 23 I. & N. Dec. 878, 2006 WL 307908 (BIA Feb. 8, 2006). Nothing herein shall be construed as any ruling on the substantive issues in this case but only a remand so that the BIA should address the effect of its own decisions in the first instance.
VACATED and REMANDED.